 

 

USDC SDNY

 

UNITED STATES DISTRICT COURT Ce ogc y FIeED |
SOUTHERN DISTRICT OF NEW YORK ELECTRONICA H
DOC #: + 3— |
DATE FILED:_& | U| |X ‘|

 

 

 

 

 

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND, WELFARE
FUND, ANNUITY FUND, AND APPRENTICESHIP, 19 Civ. 4786 (PAE)
JOURNEYMAN RETRAINING, EDUCATIONAL AND
INDUSTRY FUND; TRUSTEES OF THE NEW YORK CITY OPINION & ORDER
CARPENTERS RELJEF AND CHARITY FUND; THE NEW
YORK CITY AND VICINITY CARPENTERS LABOR-
MANAGEMENT CORPORATION; and THE NEW YORK
CITY DISTRICT COUNCIL OF CARPENTERS,

Petitioners,
-V-

BENCHMARK CARPETS, INC.,

Respondent.

 

 

PAUL A. ENGELMAYER, District Judge:

Petitioners—the Trustees of the New York City District Council of Carpenters Pension
Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational
and Industry Fund (the “ERISA Funds”); Trustees of the New York City Carpenters Relief and
Charity Fund (the “Charity Fund’); the New York City and Vicinity Carpenters Labor
Management Corporation (together, with the ERISA and Charity Funds, “the Funds”); and the
New York City District Council of Carpenters (the “Union’””)—seek confirmation of an
arbitration award issued against respondent Benchmark Carpets, Inc. (“Benchmark Carpets”).
See Dkt. 1 (“Pet.”) Ex. 6 (“Award”), Benchmark Carpets is an employer bound by a collective
bargaining agreement with the Union. See Dkt. 1-3. Petitioners commenced this action on May
23, 2019, pursuant to Section 301 of the Labor Management Relations Act (““LMRA”), 29 U.S.C.

§ 185. For the following reasons, the Court confirms the Award.
I. Background!

A. The Parties and Their Agreements

The ERISA Funds are multiemployer labor-management trust funds organized and
maintained pursuant to ERISA. Pet. 44. The Charity Fund was established under the Internal
Revenue Code, 26 U.S.C. § 501(c)(3). Id. 95. The New York City and Vicinity Carpenters
Labor-Management Corporation is a non-profit corporation. Jd. § 6. The Union is a labor
organization that represents employees working in an industry affecting commerce as defined by
Section 501 of the LMRA. Jd. 7. Benchmark Carpets is an “employer” in an industry affecting
commerce. Jd. 8.

On or about December 21, 2012, Benchmark Carpets executed an International
Agreement (the “Agreement”). Dkts. 1-1 (Agreement); 1-2 (signature page); see also Pet. { 9.
Pursuant to the terms of the Agreement, it “shall remain in effect for three (3) years from that
date, and it shall automatically renew itself for subsequent three-year periods unless written
notice to terminate is given by either party to the other... .” Agreement art. VIII; see also Pet.
q 10.

The Agreement provides that “[p]ayment of annuity, pension and/or health and welfare
contributions for an employee’s work in each locality shall be made to such funds and in such
amounts as are identified in the applicable collective bargaining agreement .. .” Agreement art.
II; see also Pet. § 11. The collective bargaining agreement applicable to work performed by
Benchmark Carpets during the relevant period, Dkt.1-3 (the “CBA”), requires Benchmark

Carpets to remit contributions to the Funds for every hour worked by its employees within the

 

' The following undisputed facts are derived from the Petition, Dkt. 1, and the exhibits attached
thereto.
trade and geographical jurisdiction of the Union. CBA art. XI; see also Pet. ff 11-12. The CBA
also requires Benchmark Carpets to furnish its books and payroll records when requested by the
Funds for the purpose of conducting an audit to ensure compliance with required benefit fund
contributions. CBA art. XI(A); see also Pet. § 13. The CBA also binds employers to the policies
adopted by the Funds. CBA art. XI(D); see also Pet. 14. The Trustees of the Funds established
a Revised Statement of Policy for Collection of Employer Contributions, Dkt. 1-4 (the
“Collection Policy”), which also requires Benchmark Carpets to furnish its books and payroll
records when requested by the Funds for the purpose of conducting an audit, id. § IV.

The CBA provides that “[s]hould any dispute or disagreement arise between the parties
hereto, or between the Union and any Employer-member signatory hereto, concerning any claim
arising from payments to the Fund of principal and/or interest which is allegedly due, either party
may seek arbitration of the dispute before the impartial arbitrator designated hereunder... .”
CBA art. XI(H); see also Pet. 417. “In the event that proceedings are instituted before an
arbitrator . . . to collect delinquent contributions to Benefit Fund of Funds, and if such arbitrator
renders an award in favor of such Fund(s), the arbitrator shall be empowered to award such
interest, liquidated damages, and/or costs as may be applicable under the Agreement and
Declaration of Trust establishing such Fund(s).” CBA art. XI(G); see also Pet. § 18.

B. The Arbitration Award

A dispute arose between the parties when an audit of Benchmark Carpets covering the
period January 1, 2014 through June 27, 2017 revealed that Benchmark Carpets failed to remit
all required contributions to the Funds. Jd. § 20. Petitioners initiated arbitration proceedings

before arbitrator Roger E. Maher, who sent notice of the scheduled hearing to Benchmark
Carpets by regular and certified mail. Id. § 21; see also Dkt. 1-5 (Notice of Hearing). Despite
being notified of the arbitration, Benchmark Carpets did not appear. See Award at 1-2.

Petitioners presented evidence that an audit of the books and records of Benchmark
Carpets had been performed and delinquencies were discovered “in the amount of contributions
due the... Funds during the period of 1/01/2014 through 6/27/2017.” Id. at 2. A copy of the
auditor’s summary report was forwarded to Benchmark Carpets, and Benchmark Carpets refused
to pay amounts owing. /d. The summary report of the audit was received in evidence by the
arbitrator as well as testimony from the auditor setting forth the accounting method employed
during the course of the audit and the computation of the amount of each alleged delinquency.
Id. On February 18, 2019, arbitrator Maher issued the Award, finding that, “[b]ased on the
substantial and credible evidence of the case as a whole,” Benchmark Carpets was “delinquent in
Fringe Benefit monies due under its written agreement and is also obligated to pay delinquency
assessment and interest on its delinquency... .” Jd. Maher directed Benchmark Carpets to pay
to the Funds a total of $19,953.44, comprising delinquent contributions, interest, liquidated
damages, audit costs, court costs, attorneys’ fees, and the arbitrator’s fee. Jd. at 3. Maher further
directed that interest would accrue at a rate of 7.5% from the date of the Award, February 18,
2019. Id.

C. This Action

On May 23, 2019, after Benchmark Carpets failed to comply with petitioners’ demand
for the Award amount, Pet. { 25, petitioners filed this action seeking to confirm the Award. On
May 28, 2019, this Court ordered petitioners to serve Benchmark Carpets with a copy of the
Petition and the Court’s Order. Dkt. 7. On May 31, 2019, petitioners filed an affidavit of service

stating that on May 30, 2019, petitioners had served Benchmark Carpets by service on an
authorized person at the New York Secretary of State. Dkt. 9. To date, Benchmark Carpets has
not opposed the Petition or otherwise appeared in this case.
I. Discussion

A. Applicable Legal Standards

“Arbitration awards are not self-enforcing”; “they must be given force and effect by
being converted to judicial orders by courts.” Power Partners MasTec, LLC v. Premier Power
Renewable Energy, Inc., No. 14 Civ. 8420 (WHP), 2015 WL 774714, at *1 (S.D.N.Y. Feb. 20,
2015) (quoting D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006)) (internal
quotation marks omitted). The FAA provides a “‘streamlined’ process for a party seeking ‘a
judicial decree confirming an award.’” Salzman v. KCD Fin., Inc., No. 11 Civ. 5865 (DLC),
2011 WL 6778499, at *2 (S.D.N.Y. Dec. 21, 2011) (quoting Hall St. Assocs. L.L.C. v. Mattel,
Inc., 552 U.S. 576, 582 (2008)).

“Normally, confirmation of an arbitration award is a summary proceeding that merely
makes what is already a final arbitration award a judgment of the court, and the court must grant
the award unless the award is vacated, modified, or corrected.” D.H. Blair, 462 F.3d at 110
(citations and internal quotation marks omitted). In this Circuit, “[t]he showing required to avoid
summary confirmation of an arbitration award is high.” Willemijn Houdstermaatschappij, BV v.
Standard Microsystems Corp., 103 F 3d 9, 12 2d Cir. 1997) (quoting Oftley v. Schwartzberg,
819 F.2d 373, 376 (2d Cir. 1987)); see also Duferco Int'l Steel Trading v. T. Klaveness Shipping
A/S, 333 F.3d 383, 388 (2d Cir. 2003) (“It is well established that courts must grant an
[arbitrator’s] decision great deference.”).

Review of an arbitral award by a district court “is ‘severely limited’ so as not unduly to

frustrate the goals of arbitration, namely to settle disputes efficiently and avoid long and
expensive litigation.” Salzman, 2011 WL 6778499, at *2 (quoting Willemijn, 103 F.3d at 12).
Indeed, “an arbitration award should be enforced, despite a court’s disagreement with it on the
merits, if there is ‘a barely colorable justification for the outcome reached.’” Landy Michaels
Realty Corp. v. Local 32B-32J, Serv. Emps. Int'l Union, AFL-CIO, 954 F.2d 794, 797 (2d Cir.
1992) (quoting Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir.
1978)).

A motion to confirm an arbitration award against a party that has failed to appear in the
action is evaluated under the legal standards applicable to a motion for summary judgment. See
D.H. Blair, 462 F.3d at 109-10. To prevail on such a motion, the movant must “show[] that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). In making this determination, the Court must view all
facts “‘in the light most favorable” to the non-moving party. Tolan v. Cotton, 572 U.S. 650, 657
(2014) (citation omitted). In determining whether there are genuine issues of material fact, the
Court is “required to resolve all ambiguities and draw all permissible factual inferences in favor
of the party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236
(2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotations
marks omitted)).

“Even when a motion for summary judgment is unopposed, the district court is not
relieved of its duty to decide whether the movant is entitled to judgment as a matter of law.” V7.
Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004); see also Amaker vy.
Foley, 274 F.3d 677, 681 (2d Cir. 2001). In reviewing an unopposed motion for confirmation of

an arbitration award, a court:
may not grant the motion without first examining the moving party’s submission to

determine if it has met its burden of demonstrating that no material issue of fact

remains for trial. If the evidence submitted in support of the summary judgment

motion does not meet the movant’s burden of production, then summary judgment

must be denied even ifno opposing evidentiary matter is presented.
D.H. Blair, 462 F.3d at 110 (emphasis in original) (quoting Vt. Teddy Bear Co., 373 F.3d at 244).
Where “[t]here is no indication that the arbitration decision was made arbitrarily, exceeded the
arbitrator’s jurisdiction, or otherwise was contrary to law [. . .] a court must grant an order to
confirm an arbitration award upon the timely application of a party.” Herrenknecht Corp. v. Best
Rd. Boring, No. 06 Civ. 5106 (JFK), 2007 WL 1149122, at *2 (S.D.N.Y. Apr. 16, 2007) (citing 9
U.S.C. § 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)).

B. Confirmation of the Arbitral Award

On the basis of the Award, and on the very limited review that is appropriate, the Court
finds that summary judgment is warranted, as petitioners have shown there is no material issue of
fact in dispute. The arbitrator acted within the scope of the authority granted him by the parties
and found “substantial and credible evidence” that Benchmark Carpets was delinquent in Fringe
Benefit monies due under its written agreement and was also obligated to pay a delinquency
assessment and interest on its delinquency. Award at 2. In calculating damages, the arbitrator
relied on an audit report from petitioners and testimony of the auditor, received into evidence.
Id. From this, the Court concludes that there is at least a “barely colorable justification for the
outcome reached,” and by all indications a more than colorable one. Landy Michaels Realty

Corp., 954 F.2d at 797. Accordingly, the Court confirms the Award in favor of petitioners, for a

total amount of $19,953.44.
Cc. Attorneys’ Fees Associated with this Action

Independent of the fee component of arbitrator Maher’s Award, petitioners also request
fees and costs incurred in bringing the instant Petition. Pet. f 27-34. Petitioners have included
contemporaneous time sheets in support of their request for fees. See Dkt. 1-7. Absent statutory
authority, however, the Court ordinarily may not grant an application for attorneys’ fees. Trs. of
N.Y.C. Dist. Council of Carpenters Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 005 (JMF),
2012 WL 3744802, at *4 (S.D.N.Y. Aug. 29, 2012) (parties not necessarily entitled to fees and
costs associated with bringing petition to confirm arbitration award for recovery of delinquent
contributions) (citing Abondolo v. Jerry WWHS Co., Inc., 829 F. Supp. 2d 120, 130 (E.D.N.Y.
2011)); Laundry, Dry Cleaning Workers & Allied Indus. Health Fund y. Stainless Partners, Inc.,
No. 07 Civ. 3542 (CPS), 2007 WL 3232260, at *3 (E.D.N.Y. Oct. 31, 2007) (denying request for
attorney’s fees where petitioners failed to submit any time records). Section 301 of the LMRA
does not provide such authority.

In the absence of such authority, the Court may nonetheless award attorneys’ fees under
its inherent equitable powers when opposing counsel acts in bad faith. See Trs. of N.Y.C. Dist.
Council of Carpenters Pension Fund, 2012 WL 3744802, at *4. Petitioners, however, have not
provided evidence upon which the Court could find bad faith here. Accordingly, the Court does
not award fees and costs associated with bringing the Petition.

D. Post-Judgment Interest

Petitioners also seek post-judgment interest. Pet. 35. Such interest “shall be allowed
on any money judgment in a civil case recovered in a district court .. . at a rate equal to the
weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System, for the calendar week preceding the date of the judgment.” 28
U.S.C. § 1961(a). Awards of post-judgment interest under § 1961 are mandatory. See Cappiello
v. ICD Publ’ns, Inc., 720 F.3d 109, 113 (2d Cir. 2013) (collecting cases). An order confirming
an arbitration award is to be “docketed as if it was rendered in an action,” and “have the same
force and effect, in all respects, as, and be subject to all the provisions of law relating to, a
judgment in an action; and it may be enforced as if it had been rendered in an action in the court
in which it is entered.” 9 U.S.C. § 13. Accordingly, § 1961 applies to actions to confirm
arbitration. See, e.g., Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 100-01 (2d Cir. 2004)
(awarding post-judgment interest in an arbitration case). The Court therefore also awards interest
to accrue from the date judgment is entered until payment is made.
CONCLUSION

For the reasons stated above, the Court confirms the Award in favor of petitioners and
issues judgment in the amount of $19,953.44 plus post-judgment interest pursuant to 28 U.S.C.
§ 1961 (a).

The Court respectfully requests that the Clerk of Court close this case.

Fd A. Crypbye

Paul A. Engelmayer
United States District a

SO ORDERED,

Dated: August 1, 2019
New York, New York
